DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2021 and 04/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, 12, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0131781 to Buban in view of U.S. PGPubs 2018/0322680 to Mcelmurray et al..

Regarding claim 1, Buban teaches a method comprising (abstract):
receiving, by a client device associated with a first user, a communication
from a second user (Fig. 6, abstract, par 0048, par 0090, par 009 -0093, par 0097-
0098, par 0106, par 0112, "Connection server 600 will be in a state where it is listening at 1202 for client connections, for example, on a known TCP port at 1202. Both client A at 1204 and client B at 1208 will make an attempt to connect to the TCP port by, for example, repeatedly polling the port or when they connect to a new network including a connection server. The connection server acknowledges the connection attempt and connects to each client at 1206 and 1212, respectively, Client A at 1210 and client B at 1216 will each request their own skeletal model data. Likewise, at 1214 and 1218, each client will request RGB data available from the capture device");
retrieving, from the communication, a movement vector representing three dimensional (3D) movement of a set of skeletal joints of the second user (Fig 3,
abstract, par 0049, par 0060-0063, par 0107, "The model data 216 includes a model for the each target in a scene, which can be a skeletal model for example. The motion module 204 processes the input data with respect to the model data for the scene. A skeletal model may be implemented as one or more data structures representing body parts and their positions in dimensions and/or rotation angles with respect to a reference. The model data 216 can be updated with updated in terms of absolute positions or with changes in positions and rotations. The changes in positions and rotations may be represented as vectors and angles", Figs 7 and 12, par 0099-0100, par 0106-0107, par 0112, 'This will limit the amount of RGB data that is provided to each of the respective clients. At 1235 and 1236, skeletal model data will be provided to both clients. (e.g. step 1016 in FIG. 1 1), and both respective clients watch (1237, 1238) for meaningful interactions between the owned skeleton and other skeletal models in
the room. At 1239, client A determines that a meaningful interaction between its own
skeletal model, skeleton O and the skeleton owned by client 8, skeletal model 1 , has
occurred. At 1242, client A will request information for skeletal model 1. Likewise, client
8 will detect the same meaningful interaction and request information for skeletal
model Oat 1244. Information for skeletal model 0 will be returned to client 8 at 1246 and
information for skeleton 1 will be returned to client A at 1248. At 1250, client A may
initiate a connection request with client B directly or, client B may issue a connection
request to client A at 1252. After standard protocol connections are established
at 1254 and 1256, a connection will exist between client A and client B so that transfer
of information may occur directly. The application may allow for a transfer of files,
contact information or other such information as defined within the application or by the
user after the connection has been made");
generating, based on the movement vector, the 3D avatar to mimic the 3D
movement of the set of skeletal joints of the second user (abstract, par 0025-0027,
par 0029-0031, par 0050-0052 , par 0092, par 0099, par 0105-0107, par 0112 , par 0121, "software executing on a computer system 12 which controls or interacts with software on other computer systems of the communicatively coupled capture device 20 and audiovisual display unit 16 tracks the movements of user 18, analyzes them, and maps the movements to the user's avatar. Thus, in this example, the user 18 may move his body to control his avatar 24 on the display screen 14 in the boxing game against his opponent avatar 22" .... generate avatars based on users using 3 D skeleton models of users through motion tracking data of users to interact between avatars of the users).
	But Buban keeps silent for teaching receiving, by the client device associated with the first user, input that selects a 3D avatar; and animating, based on the movement vector, the 3D avatar to mimic the 3D movement of the set of skeletal joints of the second user.
In related endeavor, Mcelmurray et al. teach receiving, by the client device
associated with the first user, input that selects a 3D avatar (par 0005, par 0024,
par 0033, par 0035, par 0038, par 0041, par 0054, "Referring now to FIG. 5,
frames 502-506 of the mixed reality video file 124 are illustrated, wherein the user of the computing device 106 has selected a robot character to be depicted in the mixed reality video file 124, and further where movement of the robot character across the frames 502-506 is based upon the estimated positions of the skeletal features identified by the skeletal tracker component 114 (as illustrated in FIG. 3). As described above, the two-dimensional estimated skeletal positions can be mapped to joints of the three dimensional robot model, where movement of the robot character represents movement of the human 104 in the frames 302-306 of the video file 122"); and animating, based on the movement vector, the 3D avatar to mimic the 3D movement of the set of skeletal joints of the second user (Figs 5-6, par 0027, par 0034-0035, par 0038, par 0041, par 0050-0051, par 0054, "RGB video is received that includes several frames, wherein the frames capture a human in motion. At 1106, positions (locations) of skeletal features of the human are estimated in the frames of the video. As described above, estimating the positions of the skeletal features in the frames of the video can be a multi-stage process. At 1108, selection of a graphic (e.g., a three-dimensional model) that is to be animated is received. At 1110, a mixed reality video is generated, wherein
the mixed reality video includes the animated graphic, wherein the animation is based
upon the estimated positions of the skeletal features of the human in the video file"
.... animate 30 avatar based on user's skeletal movement to match user's movement).
It would have been obvious to a person of ordinary skill in the art at the time
before the effective filing data of the claimed invention to modified Buban to include
receiving, by the client device associated with the first user, input that selects a 3D
avatar; and animating, based on the movement vector, the 3D avatar to mimic the 3D
movement of the set of skeletal joints of the second user as taught by Mcelmurray et al.
to animate a selected avatar based upon movement of the human in the video as
represented by the estimated positions of the skeletal features of the human to perform
an interaction between humans in a virtual space.

Regarding claim 2, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 1, and further teach further comprising: capturing, by another client
device associated with the second user, a video that depicts a second user (Buban: par
0034, obtain images data from multiple users, Mcelmurray et al.: Fig 9, par 0029, par
0048-0049, obtain video from another user); identifying a set of skeletal joints of the
second user depicted in the video (Buban: Figs 7 and 9, par 0029, par 0034, par 0049,
par 0060- 0063, par 0107, Mcelmurray et al.: par 0025, par 00 29-00 32, par 0041,
identify skeletal feature based on the video data); and generating the movement vector
based on detected movement of the identified set of skeletal joints of the second user
(Buban: Figs 7 and 9, par 0029, par 0034, par 0049, par 0060-0063, par 0107,
Mcelmurray et al.: par 0038-0039 , par 0041, generate movement feature based on the
skeletal features from video frames).

Regarding claim 9, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 1, and further teach wherein the communication comprises a first 3D
avatar (Buban: par 0061, par 0107, Mcelmurray et al.: par 0005, par 0034, par 0041),
and wherein the selected 3D avatar comprises a second 3D avatar further comprising:
causing the first 3D avatar to be animated based on the movement vector (Buban:
abstract, par 0025-0027, par 0029-0031, par 0034, par 0041, par 0050-0052, par 0092,
par 0099, par 0105-0107, par 0112, par 0121, "software executing on a computer
system 12 which controls or interacts with software on other computer systems of the
communicatively coupled capture device 20 and audiovisual display unit 16 tracks the
movements of user 18, analyzes them, and maps the movements to the user's avatar.
Thus, in this example, the user 18 may move his body to control his avatar 24 on the
display screen 14 in the boxing game against his opponent avatar 22", Mcelmurray et
al.: Figs 5-6, par 0027, par 0034-0035, par 0038, par 0041, par 0050-0051, par 0054,
"RGB video is received that includes several frames, wherein the frames capture a
human in motion. At 1106, positions (locations) of skeletal features of the human are
estimated in the frames of the video. As described above, estimating the positions of the
skeletal features in the frames of the video can be a multi-stage process. At 1108,
selection of a graphic (e.g., a three-dimensional model) that is to be animated is
received. At 1110, a mixed reality video is generated, wherein the mixed reality video
includes the animated graphic, wherein the animation is based upon the estimated
positions of the skeletal features of the human in the video file").

Regarding claim 10, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 9, and further teach further comprising causing the second 3D avatar
to be animated based on the movement vector (Buban: abstract, par 0025-0027, par
0029-0031, par 0034, par0041, par 0050-0052 , par 0092, par 0099, par0105-0107, par 0112 , par 0121 , "software executing on a computer system 12 which controls or
interacts with software on other computer systems of the communicatively coupled
capture device 20 and audiovisual display unit 16 tracks the movements of user 18,
analyzes them, and maps the movements to the user's avatar. Thus, in this example,
the user 18 may move his body to control his avatar 24 on the display screen 14 in the
boxing game against his opponent avatar 22", Mcelmurray et al.: Figs 5-6, par 0027,
par 0034-0035 , par 0038, par 0041, par 0050-0051, par 0054, "RGB video is received that includes several frames, wherein the frames capture a human in motion. At 1106, positions (locations) of skeletal features of the human are estimated in the frames of the video. As described above, estimating the positions of the skeletal features in the frames of the video can be a multi-stage process. At 1108, selection of a graphic (e.g., a three-dimensional model) that is to be animated is received. At 1110, a mixed reality video is generated, wherein the mixed reality video includes the animated graphic, wherein the animation is based upon the estimated positions of the skeletal features of the human in the video file").

Regarding claim 12, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 1, and further teach further comprising: computing a 3D position for
placement of the 3D avatar relative to a 30 reference point of the first user; and causing
to be displayed the 30 avatar within a video that depicts the first user at the 3D position
(Buban: Figs 6-9 , par 0036-0038, par 0049, par 0064, par 0090-0101, par 0118, "Such a deformation of the pattern may be captured by, for example, the 3-D camera 26 and/or the RGB camera 28 and may then be analyzed to determine a physical distance from the capture device 20 to a particular location on the targets or objects", "FIG. 7 illustrates one example of skeletal models 620A and 630A of user 620 and 630 as shown in FIG. 6. In FIG. 7, user 620 is associated with skeleton model 620A and user 630 is associated with skeleton model 630A. The user identification module 604 will associate skeleton model 620A with device 640 and skeleton model 630A with device 645. Movements of the two skeleton models in the field of view will be tracked, and interactions detected between them", Mcelmurray et al.: par 0005, par 0022, par 0030, par 0034, par 0039 , par 0041, 'The video editor application, for each set of estimated positions of skeletal features (e.g., for each frame), maps at least some of the estimated two- dimensional positions of the skeletal features of the human to a three-dimensional model of the tuxedo, thereby driving the tuxedo based upon movement of the human in the video. For each frame of the video, the three-dimensional model of the tuxedo can then be mapped to two-dimensional space, and positioned in the frame in accordance with the estimated positions of the skeletal features of the human in the frame. Therefore, a mixed reality video is created, where the human body in the video is depicted as including a tuxedo (which moves in the video as the human body moves)").
Regarding claim 14, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 1, and further teaches wherein the 3D movement of the set of skeletal
joints are tracked using images captured by an RGB camera without using a depth
sensor (Buban: par 0034-0038, par 0044, "the image camera component 23 may
include an IR light component 24, a first sensor such as a three-dimensional (3-D)
camera 26, and a second sensor such as an RGB camera 28 that may be used to
capture the depth image of a scene ", "the capture device 20 may further include a
processor or microcontroller 32 that may be in operative communication with the image
camera component 23. The processor 32 may include a standardized processor, a
specialized processor, a microprocessor, or the like that may execute instructions that
may include instructions for receiving the depth image, determining whether a suitable
target may be included in the depth image, converting the suitable target into a skeletal
representation or model of the target, or any other suitable instruction", Mcelmurray et
al.: par 0022, RGB sensor).

Regarding claim 18, Buban teaches a system comprising: one or more
processors configured to perform operations (par 0004, par 0040, claim 30). The
remaining limitations of the claim are similar in scope to claim 1 and rejected under the
same rationale.

Regarding claim 19, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 18, the claim 19 is similar in scope to claim 2 and is rejected under
the same rational.
Regarding claim 20, Buban teaches a non-transitory machine-readable storage
medium including an augmented reality system that includes instructions that, when
executed by one or more processors of a machine, cause the machine to perform
operations (par 0083-0086, claim 36). The remaining limitations of the claim are similar
in scope to claim 1 and rejected under the same rationale.

Claim(s) 3-4, 7, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0131781 to Buban in view of U.S. PGPubs 2018/0322680 to Mcelmurray et al., further in view of U.S. PGPubs 2014/0282223 to Bastien et al..

Regarding claim 3, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 1, but keeps silent for teaching further comprising: receiving input
from the first user to modify the movement vector.
In related endeavor, Bastien et al. teach further comprising: receiving input from
the first user to modify the movement vector (par 0042-0044, par 0054-0061, par 0067-
0074, par 0091-0096, "virtual skeleton 44 moves the position of right hand joint 46
upwards from the position at t.sub.0, while the human subject maintains right hand 98 in
a closed-grip conformation. As discussed with regard to FIG. 3, moving an element
while in a first conformation (e.g. moving a hand in a closed-grip conformation) may
cause user interface 110 to scroll as a function of the movement of the element. FIG.
4C shows the user interface scrolling upwards as a function of the movement of the
element in the first conformation, as indicated by the upwards arrow 401 and the
upwards scrolling of list 403 . . . an observed hand joint position may be translated into a scrolling distance using a linear or nonlinear translation function. In other words, a
certain amount of hand movement may cause different amounts of scrolling depending
on the position of the hand, velocity of the hand, acceleration of the hand and/or
parameters of the scrollable interface").
It would have been obvious to a person of ordinary skill in the art at the time
before the effective filing data of the claimed invention to modified Buban as modified by
Mcelmurray et al. to include further comprising: receiving input from the first user to
modify the movement vector as taught by Bastien et al. to recognize, analyze, and/or
track one or more human subjects and/or objects within a physical space to develop
human gestures to control user interface to provide a more natural user experience.

Regarding claim 4, Buban as modified by Mcelmurray et al. and Bastien et al.
teach all the limitation of claim 3, and further teach wherein the movement vector
comprises a first movement vector (Buban: Fig 3, abstract, par 0049, par 0060-0063, par 0107, "The model data 216 includes a model for the each target in a scene, which can be a skeletal model for example. The motion module 204 processes the input data with respect to the model data for the scene. A skeletal model may be implemented as one or more data structures representing body parts and their positions in dimensions
and/or rotation angles with respect to a reference. The model data 216 can be updated
with updated in terms of absolute positions or with changes in positions and rotations.
The changes in positions and rotations may be represented as vectors and angles" ..
obtain movement vector from second user), further comprising: receiving input from the
first user to record a new movement; in response to receiving the input to record the
new movement, capturing a video that depicts the first user; identifying a set of skeletal
joints of the first user depicted in the video (Buban: par 0034, obtain images data from
multiple users, Mcelmurray et al.: Fig 9 , par 0029 , par 0048-0049 , obtain video from
another user); and generating a second movement vector based on detected movement
of the identified set of skeletal joints of the first user (Buban: Figs 7 and 9 , par 0029 , par 0034, par 0049 , par 0060-0063, par 0107, Mcelmurray et al.: par 00 38-00 39 , par 0041, generate movement feature of multi-users based on the skeletal features from video frames).

Regarding claim 7, Buban as modified by Mcelmurray et al. and Bastien et al.
teach all the limitation of claim 4, and further teach wherein receiving the input to record
the new movement comprises: receiving input to begin capturing 30 movement of the
set of skeletal joints of the first user depicted in the video (Buban: par 0034, obtain
images data from multiple users, Mcelmurray et al.: Fig 9 , par 0029, par 0048-0049 ,
obtain video from another user); and capturing the 30 movement of the set of skeletal
joints over a given time period defined by the first user (Mcelmurray et al.: par 0040,
receive three frames of the video file to identify the skeletal feature of the user, Fig 3,
Bastien et al.: par 0024, par 0042-0044, par 0067-0074, par 0083, par 0091-0096, "FIG. 4A shows virtual skeleton 44 including virtual hand joint 46. In this example, virtual hand joint 46 is configured to represent a conformation of right hand 98 of a human subject, shown here in a closed-grip conformation. At time t.sub.0, the right arm of the virtual skeleton is in a lowered position ... At time t.sub.1 of FIG. 4A, virtual skeleton 44 moves the position of right hand joint 46 upwards from the position at t.sub.0, while the human subject maintains right hand 98 in a closed- grip conformation ... As indicated at time t.sub.2 of FIG. 4A, virtual skeleton 44 moves the position of right hand joint 46
downwards from the position at t.sub. 1 , while the human subject maintains right hand
9 8 in a closed- grip conformation").

    PNG
    media_image1.png
    390
    585
    media_image1.png
    Greyscale

Regarding claim 11 , Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 9, but keeps silent for teaching further comprising: generating a new
movement vector representing movement of the first user over a given time period; and
causing the second 30 avatar to be animated based on the new movement vector while
the first 3D avatar is animated based on the movement vector retrieved from the
communication.
In related endeavor, Bastien et al. teach further comprising: generating a new
movement vector representing movement of the first user over a given time period; and
causing the second 30 avatar to be animated based on the new movement vector while
the first 3D avatar is animated based on the movement vector retrieved from the
communication (par 0024, par 0042-0044, par 0067-0074, par 0083, par 0091-0096,
"FIG. 4A shows virtual skeleton 44 including virtual hand joint 46. In this example, virtual
hand joint 46 is configured to represent a conformation of right hand 98 of a human
subject, shown here in a closed-grip conformation. At time t.sub.0, the right arm of the
virtual skeleton is in a lowered position ... At time t.sub.1 of FIG. 4A, virtual skeleton 44
moves the position of right hand joint 46 upwards from the position at t.sub.0, while the
human subject maintains right hand 98 in a closed- grip conformation ... As indicated at
time t.sub.2 of FIG. 4A, virtual skeleton 44 moves the position of right hand joint 46
downwards from the position at t.sub.1, while the human subject maintains right hand
98 in a closed- grip conformation", "inertial scrolling of the user interface may include
generating an inertial vector as an inertial function of movement of the element during a
time period that includes a transition of the element from the first conformation and
inertial scrolling the user interface in the direction of the inertial vector. A storage
machine may be configured to store instructions to generate an inertial vector as an
inertial function of a direction of movement of the hand of the human subject during a
time period that includes a transition of the hand from the first conformation and inertial
scroll the user interface in the direction of the inertial vector" . . . . generate hand
movement of a virtual skeletal based on an inertial function of movement of the hand at
a given time period).
It would have been obvious to a person of ordinary skill in the art at the time
before the effective filing data of the claimed invention to modified Buban as modified by
Mcelmurray et al. to include further comprising: generating a new movement vector
representing movement of the first user over a given time period; and causing the
second 3D avatar to be animated based on the new movement vector while the first 3D
avatar is animated based on the movement vector retrieved from the communication as
taught by Bastien et al. to recognize, analyze, and/ or track one or more human subjects
and/ or objects within a physical space to develop human gestures to control user
interface to provide a more natural user experience.

    PNG
    media_image2.png
    378
    594
    media_image2.png
    Greyscale

Regarding claim 15, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 1, but keeps silent for teaching further comprising displaying a
representation of the movement vector prior to animating the 30 avatar to mimic the 30
movement of the set of skeletal joints of the second user.
In related endeavor, Bastien et al. teach further comprising displaying a
representation of the movement vector prior to animating the 3 0 avatar to mimic the 3 0
movement of the set of skeletal joints of the second user (Fig 5, par 0027, par 0051, par
0075-0079 , "FIG. 5A shows virtual skeleton 44 including virtual hand joint 46. In this
example, virtual hand joint 46 is configured to represent a conformation of right hand 98 of a human subject, shown here in an open-grip conformation. At time t.sub.0, the right arm of the virtual skeleton is shown in a lowered position. FIG. 5 B shows user interface 110 including list 503, interface object 118, and virtual pointer 112 displayed on display device 104 at time t.sub.0 " .... display virtual pointer to guide the virtual skeletal to move the arm).
It would have been obvious to a person of ordinary skill in the art at the time
before the effective filing data of the claimed invention to modified Buban as modified by
Mcelmurray et al. to include further comprising displaying a representation of the
movement vector prior to animating the 3D avatar to mimic the 3 D movement of the set
of skeletal joints of the second user as taught by Bastien et al. to recognize, analyze,
and/or track one or more human subjects and/or objects within a physical space to
develop human gestures to control user interface to provide a more natural user
experience.

    PNG
    media_image3.png
    390
    580
    media_image3.png
    Greyscale

Regarding claim 16, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 1, and Buban further teaches wherein the communication comprises a first 3D avatar, and the method further comprises: generating a new movement vector
representing movement of the first user; causing a second 3D avatar to be animated
based on the new movement vector; and sending a new communication to a third user,
the new communication comprising the first 30 avatar being animated according to the
movement vector representing movement of the second user, and wherein the new
communication comprises the second 30 avatar animated based on the new movement
vector (Figs 6-9, abstract, par 0049, par 0060-0063, par 0097, par 0099-0100, par
0106-0107, par 0112, disclose a server to receive and transmit skeletal information to
both users and generate and output interaction between both user (move to each other)
using movement vector information and allow third user to view the interaction between
first user and second user), but keeps silent for teaching further comprising: generating
a new movement vector representing movement of the first user over a given time period; causing a second 3D avatar to be animated based on the new movement
vector.

    PNG
    media_image1.png
    390
    585
    media_image1.png
    Greyscale

In related endeavor, Bastien et al. teach generating a new movement vector
representing movement of the first user over a given time period; causing a second 3D
avatar to be animated based on the new movement vector (par 0024, par 0042-0044,
par 0067-0074, par 0083, par 0091-0096, "FIG. 4A shows virtual skeleton 44 including
virtual hand joint 46. In this example, virtual hand joint 46 is configured to represent a
conformation of right hand 98 of a human subject, shown here in a closed-grip
conformation. At time t.sub.0, the right arm of the virtual skeleton is in a lowered
position ... At time t.sub.1 of FIG. 4A, virtual skeleton 44 moves the position of right
hand joint 46 upwards from the position at t.sub.0, while the human subject maintains
right hand 98 in a closed- grip conformation . . . As indicated at time t.sub.2 of FIG. 4A,
virtual skeleton 44 moves the position of right hand joint 46 downwards from the
position at t.sub.1, while the human subject maintains right hand 98 in a closed- grip
conformation", "inertial scrolling of the user interface may include generating an inertial
vector as an inertial function of movement of the element during a time period that
includes a transition of the element from the first conformation and inertial scrolling the
user interface in the direction of the inertial vector. A storage machine may be
configured to store instructions to generate an inertial vector as an inertial function of a
direction of movement of the hand of the human subject during a time period that
includes a transition of the hand from the first conformation and inertial scroll the user
interface in the direction of the inertial vector" .... generate hand movement of a virtual
skeletal based on an inertial function of movement of the hand at a given time period).
It would have been obvious to a person of ordinary skill in the art at the time
before the effective filing data of the claimed invention to modified Buban as modified by
Mcelmurray et al. to include generating a new movement vector representing movement
of the first user over a given time period; causing a second 3D avatar to be animated
based on the new movement vector as taught by Bastien et al. to recognize, analyze,
and/ or track one or more human subjects and/ or objects within a physical space to
develop human gestures to control user interface to provide a more natural user
experience.

Regarding claim 17, Buban as modified by Mcelmurray et al. and Bastien et al.
teach all the limitation of claim 16, and further teach further comprising displaying on a
client device of the third user, the first 3D avatar animated according to the movement
vector representing movement of the second user and second 3D avatars animated
based on the new movement vector representing movement of the first user over the given time period (Buban : Fig 6, par 0097, display in view of a third user to view the
interaction between first user and second user, Bastien et al.: par 0024, par 0042-0044 ,
par 0067-0074, par 0083, par 0091-0096, generate hand animation of a virtual skeletal
based on an inertial function of movement of the hand at a given time period).

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0131781 to Buban in view of U.S. PGPubs 2018/0322680 to Mcelmurray et al., further in view of U.S. PGPubs 2012/0188257 to Girard.

Regarding claim 8, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 1, but keeps silent for teaching further comprising looping the
animation of the 3D avatar.
In related endeavor, Girard teaches further comprising looping the animation of
the 3D avatar (abstract, par 0005, par 0039-0043, "include in the looping motion space
and determining a number of motion cycles performed by a character object depicted in
each of the plurality of motion clips. A plurality of looping motion clips may be
synthesized from the motion clips, where each of the looping motion clips depicts the
character object performing an equal number of motion cycles. Additionally, a starting
frame of each of the plurality of looping motion clips may be synchronized so that the
motion cycles in each of the plurality of looping motion clips are in phase with one
another. By rendering an animation sequence using multiple passes through the looping
motion space, an animation of the character object performing the motion cycles may
be extended for arbitrary length of time").
It would have been obvious to a person of ordinary skill in the art at the time
before the effective filing data of the claimed invention to modified Buban as modified by
Mcelmurray et al. to include further comprising looping the animation of the 3D avatar
as taught by Girard to render an animation sequence using multiple passes through the
looping motion space to perform an animation of the character object to extend for
arbitrary length of time to generate realistic looping motion space for real-time character
animation to provide an accurate digital representation of the motion.

Regarding claim 13, Buban as modified by Mcelmurray et al. teaches all the
limitation of claim 12, but keeps silent for teaching wherein the 3D avatar continues to be animated while being moved around in 3D space within the video.
In related endeavor, Girard teaches wherein the 3D avatar continues to be
animated while being moved around in 3D space within the video (abstract, par 0005,
"A rendering application may be used to render three-dimensional (3-D) characters.
These 3-D characters may be animated by the rendering application", Fig 8, par 0053-
0054, "character 802 is illustrated as an athlete running along a path 804. Path 804 was
generated using the method of the invention, where several motion clips are blended
with different weighting values to follow path 804. In this example, a dashed line 806
represents the boundary between two passes through the looping motion space, and
each pass through the looping motion space is six steps in length, depicted by foot
prints 810. At the dashed boundary line 806, the figure transitioned from the first pass
through the looping motion space to a second pass according to the method of FIG. 3").
It would have been obvious to a person of ordinary skill in the art at the time
before the effective filing data of the claimed invention to modified Buban as modified by
Mcelmurray et al. to include wherein the 3D avatar continues to be animated while
being moved around in 3D space within the video as taught by Girard to render an
animation sequence using multiple passes through the looping motion space to perform
an animation of the character object to extend for arbitrary length of time to generate
realistic looping motion space for real-time character animation to provide an accurate
digital representation of the motion.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 5, including "further comprising: modifying the first movement vector by appending the second movement vector to the first movement vector; and animating, based on the modified first movement vector, the 3D avatar to mimic the 3D movement of the set of skeletal joints of the second user followed by mimicking the 3D movement of the set of skeletal joints of the first user".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 6, including "further comprising: modifying the first movement vector by prepending the second movement vector to the first movement vector; and animating, based on the modified first movement vector, the 3D avatar to mimic the 3D movement of the set of skeletal joints of the first user followed by mimicking the 3D movement of the set of skeletal joints of the second user".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2612